Citation Nr: 0836808	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO 
which denied service connection for renal cell carcinoma, 
including as due to herbicide exposure.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Renal cell carcinoma was not present in service or until 
many years after service, and there is no competent medical 
evidence that any current renal cell carcinoma is related to 
service, to include as due to herbicide exposure.  


CONCLUSION OF LAW

The veteran's renal cell carcinoma is not due to disease or 
injury which was incurred in or aggravated by service, and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran' claim, a letter 
dated in December 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; of what information and 
evidence that VA will seek to provide and what information 
and evidence he was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to provide VA with any evidence pertaining 
to his claim.  See Pelegrini II, supra.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was afforded an 
opportunity to present testimony at a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In the instant case, the Board 
concludes an examination is not needed because there is no 
persuasive evidence of in-service disease or injury or a 
presumptive disease which would support incurrence or 
aggravation and an indication that the current condition is 
related to service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne 
form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

At the time of his service enlistment examination in August 
1968, the veteran reported a history of kidney stones two 
years earlier.  He also reported that he had a kidney stone 
on the "opposite side" in July 1967.  Associated with the 
service medical records was a letter from a private 
physician, dated in August 1968, that showed the veteran was 
first seen for right flank pain in April 1966.  An 
intravenous pyelogram (IVP) at that time revealed redundancy 
of both ureters, which were rather large, and a very mild 
delay of drainage from each kidney.  X-ray studies showed no 
evidence of stones.  The veteran subsequently passed a stone 
on cystoscopy in August 1966.  The physician indicated that 
the veteran was placed on Pyridoxine, and had not been seen 
since August 1966.  The veteran's service enlistment 
examination in August 1968, showed no pertinent abnormalities 
or any residuals referable to his kidney disorder, and his 
genitourinary system was normal on examination.  

The veteran does not claim nor do the service medical records 
show any complaints, treatment, abnormalities or diagnosis 
referable to any kidney problems, recurrence of kidney 
stones, or any evidence of renal cancer during service.  His 
separation examination in January 1972, was negative for any 
complaints or findings referable to any kidney problems and 
no pertinent abnormalities were noted on examination.  

Private medical records, received in December 2004, showed 
that the veteran was first seen for left flank pain in July 
1997.  Diagnostic studies revealed a large mass on the 
inferior pole of the left kidney and a cystic mass on the 
inferior pole of the right kidney.  Exploratory surgery 
revealed a cystic renal cell carcinoma and the veteran 
underwent left radical nephrectomy in August 1997.  
Additional reports showed that the veteran was treated for 
right kidney stones in May 2001, and that he passed the 
ureteral stone spontaneously sometime prior to August 2001.  

The evidence of record also includes numerous VA medical 
records which showed that the veteran underwent partial 
nephrectomy for renal cell carcinoma on the right kidney in 
May 2005.  

Analysis

The veteran contends that service connection should be 
established for renal cell carcinoma, which he believes is 
related to service and, in particular, to exposure to 
herbicide agents while serving in Vietnam.  However, the 
veteran has not presented any evidence to support his 
assertions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

With regard to the claim of service connection for renal cell 
carcinoma based on presumptive diseases, the law is clear 
that only those disabilities listed in 38 C.F.R. § 3.309(e), 
will be considered to have been incurred in service.  Here, 
the cancer for which the veteran seeks service connection, 
renal cell carcinoma, is not one for which presumptive 
service connection may be granted.  Thus, presumptive service 
connection for this disorder due to herbicide exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 
C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

As noted above, the veteran's service medical records are 
negative for any complaints, treatment, abnormalities, or 
diagnosis referable to any kidney or renal problems in 
service or until more than 25 years after his separation from 
service.  While the veteran asserted that "doctors" have 
told him that his renal cell carcinoma is related to Agent 
Orange exposure, he has not provided any competent evidence 
to support that assertion.  In this regard, the Board points 
out that the RO advised the veteran by letter dated in 
December 2004, that if a doctor expressed an opinion 
regarding a relationship between his renal cell carcinoma and 
herbicide exposure, to provide VA with that opinion and any 
supporting documentation or evidence.  The veteran has not; 
however, provided any competent evidence which links his 
renal cell carcinoma to service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of renal cell carcinoma in 
service or until many years thereafter, and no competent 
evidence relating any current renal cell carcinoma to 
service, the Board finds that there is no basis for a 
favorable disposition of the veteran's appeal.  Accordingly, 
the appeal is denied.  

The veteran is advised that he is always free to reopen his 
claim with the submission of competent evidence showing an 
etiological relationship between his renal cell carcinoma and 
service.  


ORDER

Service connection for renal cell carcinoma, to include as 
due to herbicide exposure is denied.  




		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


